AO 2453 (Rev. 02/08/2019) Judgment m a Criminal Petty Case (Modifced) . ` ` Page l of l

UNITED STATES DlSTRICT COURT
soUTHERN DIsTRrCr or cALiFoRNIA

_ United states 01 America ` - JUDGMENT IN A CRIMINAL CASE
V_ (For Offenses Committed On or After November l, 1987)

.CaseN her 110 mj open

1/\1

_Fi.i..ao

 

J_orge Rodriguez-Flores

lesus Mos queda-
Defendan! ’s At amey

 

- _ . _ l“AR 0 8 2019
_ REGISTRATION NO. 83756298
' " ' cLERK. us. merch coURT 1 '
THE DEFENDAN_T ' ' _ souTHERN ossrRsc.-i 01= cAuFoRriia 1

 

 

pleaded guilty to count(s) l of Cor`nplaint " . BY _ ' DEPL'T.Y

l:| was found guilty to count(s)
after a plea of not guilty.
Accordingly, the defendant is adjudged guilty of such count(s), Which involve the following offense(s):

 

 

 

 

 

l Title & Se'ction Nature of Offense ' _ ' y Count Numbergs s)
8:132_5 _ _ ILLEGAL ENTRY (Misdemeanor) ` l 7
I:l The defendant has been found not guilty on count(s) 7 n n _
ft Count(s) _ _ dismissed on the motion of the United States.
IMPRiSONMENT

_ ' The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term of: . -

 

' 7
ft TIME sERV_`ED W\_ - ' days `

l Assessmem sic WAIVED m Fine `WAIVED - -

|Z Court recommends USl\/IS, lCE or DHS or other arresting agency return all property and all documents 111 l
the defendant s possession at the time of arrest upon their deportation or removal.

l:l Court recommends defendant be deported/removed With relative, " charged in case

 

 

lT lS ORDER__ED that the defendant shall notify the United States Attorney for this district Within 30 days
of any change of name', residence, or mailing address until all fines, restitution, costs, and special assessments
imposed by this judgment are fully paid. lf ordered to pay restitution, the defendant shall notify the court and
United States Attorney of any material change m the defendants economic circumstances
' -‘ n . _ Thursday, l\/larch 7, 2019 7

' .. _ Date of lmposition of Sentence

_ \\ _ j/ _ _
Received `_ `

 

 

_DUSM ` - ` UWRASr/zl_n srANLEH“aoo_NE -
. _ - _ _ _ nn ATEs MAGISTRATE JUDGE

' Clerk’s' Office Copy ' _ _- 3:19~mj-21190_

